In re Reynolds, Catherine L.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. John, 40th Judicial District Court Div. A, No. 48,357; to the Court of Appeal, Fifth Circuit, No. 01-C-979.
Granted. The trial court made factual findings that relator did not wrongfully remove the child from Washington State and that it would be in the best interest of the child for Louisiana to assume jurisdiction over this matter. These factual findings are not clearly wrong. See Amin v. Bakhaty, 01-1967, pp. 16-18 (La.10/16/01), 798 So.2d 75, 86-88. Accordingly, the judgment of the court of appeal is reversed, and the trial court is reinstated. Case is remanded to the trial court for further proceedings.
VICTORY, J., would deny the writ application.
TRAYLOR, J., would deny the writ application.